Citation Nr: 1022641	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-29 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to 
September 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied service connection 
for hearing loss and tinnitus.  

In an October 2008 statement, the Veteran requested to appear 
for a personal hearing before a Hearing Officer at the RO.  
He later withdrew that request in a statement dated in 
January 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and 
tinnitus.  He maintains that his hearing loss began during 
active service as a result of working around and under 
airplanes with their engines running.  The Veteran explained 
that his work involved finding hydraulic leaks, and in order 
to find these leaks, the airplane engines had to be running.  
Thus, he asserts he was exposed to high decibel, constant 
noise.  

The Veteran also maintains that he was only given a whispered 
voice test upon discharge from active duty, and that this 
test did not accurately reflect the level of hearing loss 
present at the time of discharge.  

Additionally, the Veteran maintains that his hearing loss was 
aggravated by an incident that occurred during a period of 
active duty for training (ACDUTRA) in June 1978.  During that 
time period, the Veteran developed otitis media during air 
travel, and suffered for several days with ear pain from this 
infection.  Service treatment records from this time frame 
indicate that the Veteran indeed suffered from otitis media, 
and may have developed scarring of the tympanic membrane as a 
result of this ear infection.  Receipts for payment from a 
private doctor indicate the Veteran continued to receive 
treatment in September 1978 for ear and nose pain.  These 
receipts also note that the Veteran underwent an auditory 
tubal occlusion.  

At a VA examination in May 2007, the examiner indicated a 
review of the claims file, and noted that enlistment physical 
included a frequency-specific audiogram with 30db thresholds 
at 1K-2KHz in the left ear with all other thresholds well 
within normal limits bilaterally.  The examiner also noted 
that the exit physical examination did not include an 
audiogram.  The examiner also indicated that the Veteran's 
occupational noise exposure including work as a carpenter and 
welder with some noise exposure there.  Diagnosis was mild to 
moderate sensorineural hearing loss on the right and moderate 
to moderately severe sensorineural hearing loss on the left.  
The examiner, however, stated that she was unable to render 
an opinion regarding service connection for hearing loss and 
tinnitus without resorting to mere speculation based on the 
fact that 32 years had past between the date of the claimed 
acoustic trauma and the present time.  The examiner indicated 
that there was no documentation or complaint of hearing loss 
or tinnitus prior to the current time and the Veteran had a 
history of occupational noise exposure working as a carpenter 
and welder since military service.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Importantly, the requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be 
shown by the results of audiometric testing during a 
claimant's period of active military service in order for 
service connection to be granted.  The Court has held that 38 
C.F.R. § 3.385 does not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

In response to the examiner's opinion, the Veteran explained 
that his jobs as carpenter and welder did not expose him to 
acoustic trauma.  Importantly, the Veteran also noted that 
the examiner did not address the Veteran's assertions 
regarding the inaccuracy of the whispered voice test, or the 
events that took place on ACDUTRA in June 1978, as noted 
above.  These matters must be addressed, particularly given 
that the Veteran is competent to state that he noticed a 
decline in his ability to hear during active duty.  The 
Veteran is certainly competent to testify as to symptoms such 
as loss of hearing, which is non-medical in nature; however, 
he is not competent to render a medical diagnosis.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Thus, because the Veteran was provided 
with an examination in May 2007, it is expected that any such 
an examination will be adequate as to the purpose for which 
it was administered, which in this case was to obtain an 
opinion as to etiology of any current hearing loss and 
tinnitus.  That was not accomplished with respect to the May 
2007 VA examination.  

In light of the foregoing, the matter must be remanded to the 
RO to schedule the Veteran for another VA examination to 
determine the likely etiology of any current hearing loss and 
tinnitus.  

Since the claims file is being returned it should be updated 
to include any relevant VA treatment records compiled since 
May 2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all pertinent VA records dating 
from May 2007.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss disability.  All indicated 
tests should be completed.  The claims 
file, including a copy of this remand, 
should be made available to the examiner 
for review in conjunction with the 
examination.  Based on a review of the 
entire record, including, but not limited 
to, the Veteran's reported history on his 
Notice of Disagreement and VA Form 9, as 
well as a review of the service treatment 
records and post-service treatment 
records, the examiner should opine as to 
whether it is at least as likely as not (a 
50 percent or higher likelihood) that the 
Veteran's current hearing loss and/or 
tinnitus had its onset during service 
(and/or a period of ACDUTRA), or is 
otherwise related to in-service noise 
exposure.  A complete rationale should 
accompany all opinions expressed.

3.  Readjudicate the Veteran's claims for 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
any action taken is adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


